Citation Nr: 1715836	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis prior to July 16, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the RO indicated in its January 2011 statement of the case that the appeal stemmed from a March 2009 rating decision, the Board notes that the Veteran submitted additional evidence (in the form of a statement from his wife) for his increased rating claims in November 2008, within one year of the above-noted October 2008 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the October 2008 rating decision did not become final.  Thus, the claim on appeal stems from that October 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2015.  A transcript of that hearing is of record.  

The Board previously considered this matter in a February 2016 decision.  At that time, a higher rating of 30 percent was granted for sinusitis from July 16, 2014, forward.  The issue of a higher rating prior to July 16, 2014 was remanded.  The Board also granted a higher rating for rhinoconjunctivitis.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The weight of the evidence supports a finding that, prior to July 16, 2014, the Veteran's sinusitis resulted in three or more incapacitating episodes per year, requiring prolonged antibiotic treatment, but without evidence of radical surgery with chronic osteomyelitis, or repeated surgeries.


CONCLUSION OF LAW

For the period prior to July 16, 2014, the criteria for a higher rating of 30 percent for sinusitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his increased rating claim in May 2008, prior to the initial adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided VA examinations in October 2008 and January 2013 to determine the severity of the Veteran's service-connected sinus disability.  There is no argument or indication that the examinations are inadequate or that its finding do not reflect the current severity of the disability.  

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

At issue presently is whether the Veteran is entitled to a rating in excess of 10 percent for sinusitis, for the period prior to July 16, 2014.  The Veteran's service-connected sinusitis has been rated under Diagnostic Code 6599-6513.

Under the General Rating Formula for Sinusitis, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, General Rating Formula for Sinusitis and Note.

Turning to the evidence of record, an August 2008 VA examination reflects the Veteran's reports of daily constant nasal obstructive symptoms, postnasal drainage, watery eyes, and pressure on the forehead.  The Veteran had undergone septoplasty and bilateral partial inferior turbinate resection in October 2006.  The Veteran stated that he had relief of his symptoms for a period of three weeks only and then his symptoms recurred.  He was then taking Cetirizine, Atrovent nasal spray four times daily and Flunisolide nasal spray twice a day.  These medications had helped him somewhat, but the majority of symptoms were still present.  His main subjective complaint was marked nasal stuffiness and pressure in the forehead region.  He described purulent rhinorrhea approximately four to six times per year.  For the rest of the time, he described thick, clear mucus secretions.  The Veteran stated that his condition had the biggest impact on his ability to sleep.  He reported marked difficulty sleeping throughout the night because of his nasal obstructive symptoms.  There were no incapacitating episodes.  With regard to antibiotics treatment, the Veteran stated that he is usually on antibiotics anywhere from 10 to 14 days.  The examiner noted that the Veteran was currently completing a 21-day course of Trimethoprim-Sulfamethoxazole.  The examiner indicated that the number of non-incapacitating episodes was approximately six.  As to non-incapacitating episodes, the examiner referred to the purulent rhinorrhea approximately four to six times per year.  

On physical examination, there was no obvious nasal obstruction.   
There was no evidence of hypertrophy of the nasal turbinates and no polyps.  The examiner diagnosed chronic sinusitis and stated that there were no findings of rhinitis at that time, with the nasal mucosa appearing relatively normal.  The examiner stated that the Veteran's persistent nasal obstructive symptoms are likely a continuation of his sinusitis, which at the time seemed to be constant and essentially stable.  The Board notes that a November 2008 statement from the Veteran's wife contains reports of observable symptoms that are consistent with the ones reported the Veteran in the August 2008 VA examination.

VA treatment from June 2009 reflects that the Veteran continued to have post nasal drip and cough with nasal congestion and discharge, despite three medications and perforation of right tympanic membrane.  See VA treatment records received in June 23, 2009.  Subsequent records show ongoing treatment for chronic rhinosinusitis.  See VA treatment records received in January 18, 2011, and June 1, 2013.  Significantly, VA treatment from December 2010 notes a worsening of the Veteran's rhinitis.  VA treatment records received in June 1, 2013, at 21.

In his February 2011 substantive appeal, the Veteran reported four or more incapacitating episodes per year, having been on prolonged antibiotics for 8-10 weeks at a time.  He stated that his left nostril was now 50 percent or more blocked.

A January 2013 VA examination shows diagnoses of chronic sinusitis and allergic rhinitis.  Symptoms attributable to sinusitis were headaches, and pain and tenderness of affected sinus.  There were no incapacitating (or non-incapacitating) episodes.  The examiner noted that the Veteran underwent a rhinoplasty and corrective procedure of nasal septum in 2006.  With regard to allergic rhinitis, there was greater than 50 percent obstruction of the nasal passage on both sides (but no complete obstruction of one side) due to rhinitis, and permanent hypertrophy of the nasal turbinates, but no nasal polyps  

As stated in the introduction, the Board remanded this issue in February 2016 for clarification from a VA medical professional as to whether certain symptoms noted in the January 2013 VA examination were related to the Veteran's service-connected sinusitis.  The Board specifically referenced the findings of allergic rhinitis, with greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and with permanent hypertrophy of the nasal turbinates.  

In an April 2016 VA opinion, a VA examiner explained that allergic rhinitis and chronic sinusitis are two conditions that go hand in hand and are really the same condition affecting separate parts of the respiratory tract.  The examiner further explained that allergic rhinitis caused swelling of the nasal mucosa and over a period of time will result in hypertrophy of the mucosa and thus hypertrophy of the turbinates and obstruction of the nasal airway.  The swelling of the mucosa will lead to blockage of the ostia leading into the various sinuses and this will prevent the proper draining of the sinus and thus cause congestion, infection and the clinical manifestation of acute sinusitis.  As is the usual case in allergic rhinitis, the allergic reaction will also affect the sinus mucosa and the congestion will be exacerbated since it all occurs at the same time.  Therefore, when someone has allergic rhinitis, there will always be sinusitis present and very hard to say that they are different entities, as it is the same condition affecting two different areas, the nose and the sinuses connected to the nasal airway.  Based on the above, the examiner opined that the nasal obstruction and hypertrophy of the nasal turbinates, as noted in the January 2013 VA examination, are technically not caused by sinusitis, but by the allergic rhinitis.  

Service connection was originally established for rhinoconjunctivitis, sinusitis, in January 1993 rating decision, which assigned a joint noncompensable rating for rhinoconjunctivitis and sinusitis under Diagnostic Code 6501 (for rhinitis, atrophic, chronic).  Thereafter, the RO assigned a 10 percent rating for sinusitis under Diagnostic Code 6599-6513 and a separate noncompensable rating for rhinoconjunctivitis under Diagnostic Code 6599-6018.  See August 2006 rating decision and codesheet.  The Board further notes that the original grant of service connection was based on an October 1992 VA examination that shows a diagnosis of recurrent sinusitis and allergic rhinoconjunctivitis.  Based on this and the April 2016 VA opinion, the Board finds that the Veteran's service-connected sinus disability is allergic in nature and therefore encompasses any symptoms of allergic rhinitis, to include the ones documented in the January 2013 VA examination. 

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's service-connected sinusitis more closely approximates the criteria for a 30 percent rating under Diagnostic Code 6514 prior to July 16, 2014.  In this regard, the Board notes that there is conflicting evidence as to the number of incapacitating or non-incapacitating episodes.  The August 2008 VA examination reflects no incapacitating episodes and six non-incapacitating episodes in the last 12 months, whereas the January 2013 VA examination reflects no incapacitating or non-incapacitating episodes in the last 12 months.  In contrast, the Veteran, in his February 2011 substantive appeal, reported four or more incapacitating episodes per year, having been on prolonged antibiotics for 8-10 weeks at a time.  In addition, a subsequent August 2014 VA examination (outside of the appeal period) shows reports of six non-incapacitating episodes and three or more incapacitating episodes over the last 12 months.  There is no indication that the incapacitating episodes reported by the Veteran in his February 2011 substantive appeal required bedrest, as required by the rating criteria.  The Board, however, resolves any doubt in this regard in favor of the Veteran.  As such, the evidence is in relative equipoise as to whether the Veteran meets the criteria for a rating of 30 percent for his sinusitis.  

A rating higher than 30 percent, however, is not warranted as there is no evidence of radical surgery with chronic osteomyelitis or near constant sinusitis after repeated surgeries.  The evidence shows that the Veteran has only had one surgery.  Similarly, there is no evidence of bacterial rhinitis with rhinoscleroma or of Wegener's granulomatosis with lethal midline granuloma, so as to warrant a higher rating under Diagnostic Code 6523 or 6424.  Finally, a rating higher than 30 percent is not available for allergic rhinitis under Diagnostic Code 6522.  In sum, a rating of 30 percent, but no higher, is warranted for sinusitis, prior to July 16, 2014. 

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence supports a finding that the Veteran's service-connected sinus disability meets the criteria for a higher rating of 30 percent, prior to July 16, 2014.


ORDER

For the period prior to July 16, 2014, a higher rating of 30 percent for sinusitis is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


